Citation Nr: 0635218	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-23 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for diabetic peripheral neuropathy of the right 
foot.

3.  Entitlement to an initial disability rating in excess of 
10 percent for diabetic peripheral neuropathy of the left 
foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran's appeal was previously before the Board in 
December 2005, at which time the Board remanded the case for 
further action by the originating agency.  


FINDINGS OF FACT

1.  The veteran's hearing loss disability is manifested by no 
more than Level I hearing loss in both ears.

2.  The veteran's diabetic peripheral neuropathy of the right 
and left feet is manifested by no more than mild incomplete 
paralysis of the internal popliteal nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  

2.  The criteria for an initial disability rating in excess 
of 10 percent for diabetic peripheral neuropathy of the right 
foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8524 (2006).

3.  The criteria for an initial disability rating in excess 
of 10 percent for diabetic peripheral neuropathy of the left 
foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8524 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in January 2006, subsequent to its initial 
adjudication of the claims, to include notice that he should 
submit all pertinent evidence in his possession.  In 
addition, he was provided appropriate notice concerning the 
effective-date element of his claims in a letter mailed in 
March 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate any of the claims.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims on a de novo basis in May 2006.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Hearing Loss

Factual Background

The veteran was granted service connection and a 
noncompensable disability rating for bilateral hearing loss 
in March 1972.  His current claim for an increased rating was 
received in March 2002.

Private treatment records show that in October 2001 the 
veteran was diagnosed with moderate to severe bilateral 
hearing loss, especially at the high frequency range.  An 
audiometric test was performed, and although speech 
recognition scores were not provided, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
45
50
LEFT
35
35
35
40
40

In May 2002 the veteran was afforded a VA audiological 
examination.  He reported experiencing difficulty 
understanding speech in competition with background noise and 
a particular difficulty understanding people who speak 
softly.  Pure tone thresholds, in decibels, were measured as:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
50
45
LEFT
45
60
50
50
50

The average pure tone thresholds at the relevant frequencies 
(1000, 2000, 3000 and 4000) were 40 dB in the right ear and 
53 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 92 
in the left ear.  The diagnosis was mild primarily 
sensorineural hearing loss in the right ear and a moderate 
mixed primarily conductive hearing loss in the left ear.  

A second VA audiological examination was provided in May 
2003.  While the veteran's claims folder was not available 
for review at the examination, audiological testing revealed 
pure tone thresholds, in decibels, as:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
50
45
LEFT
45
60
55
55
55

The average pure tone thresholds at the relevant frequencies 
were 36 dB in the right ear and 56 dB in the left ear.  
Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 92 percent in the left ear.  
The examiner diagnosed normal hearing through 2000 kHz in the 
right ear, sloping to a moderate high-frequency sensorineural 
hearing loss.  The left ear showed a moderate-to-severe mixed 
hearing loss with a significant conductive component which is 
consistent with tympanometric results.


Analysis

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2006).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

Examinations are conducted using the controlled speech 
discrimination tests (Maryland CNC), together with the 
results of the pure tone audiometry test.  The horizontal 
lines in table VI, referenced in 38 C.F.R. § 4.85, represent 
nine categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical columns 
in table VI represent nine categories of decibel loss based 
upon the puretone audiometry test.  The numeric designation 
of impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear. The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating. 

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

The findings of all the veteran's audiological examinations 
translate to Level I hearing loss in both the right and left 
ears.  Level I hearing impairment in both ears warrants a 
noncompensable rating under the applicable criteria.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (2006).  Accordingly, a 
compensable rating is not warranted.


Diabetic Peripheral Neuropathy

Factual Background

In August 2002 the veteran was granted service connection for 
diabetic peripheral neuropathy of the right and left feet.  
Each foot was assigned a 10 percent disability rating.  

Treatment records from the VA Medical Center note that the 
veteran had diminished sensation in his right and left feet 
upon examination in July 2004.  A more recent diabetic foot 
examination in November 2005 showed normal findings.  The 
veteran's feet had good color, were warm in temperature, and 
had no lesions.  Dorsalis pedis and posterior tibial pulses 
were palpable and sensation via monofilament was present.  

In response to his claim for service connection for diabetes, 
the veteran was provided a VA examination in October 2001.  
He reported experiencing numbness, tingling, and pain in his 
feet and stated that these symptoms had worsened over the 
years.  The veteran also stated that at times he did not 
realize when he bumped or injured his foot.  He denied 
weakness, stiffness, swelling, heat, redness, fatigability, 
lack of endurance, and flare-ups.  Upon physical examination, 
power, tone, and bulk were normal in the legs and feet.  No 
range of motion difficulties were noted.  There was no edema, 
instability, weakness or tenderness.  There were also no gait 
abnormalities or functional limitation to standing or 
walking.  There was some evidence of stasis dermatitis in his 
feet.  The diagnosis was diabetic peripheral neuropathy.  

The veteran was afforded another VA examination in April 
2002.  He again reported experiencing numbness, tingling, and 
pain in both feet.  He described a burning pain and a pins 
and needles feeling, as well as some decrease in sensation.  
The veteran stated that if he placed his foot in hot water, 
he could often not determine the temperature of the water.  
He denied weakness and injury to the feet.  Upon physical 
examination, power, tone, and bulk were normal, as was his 
gait.  Sensation was normal to pinprick and light touch, 
although a decrease in vibration positions in the feet was 
noted, as was a slight decrease in pinprick.  The veteran was 
diagnosed with symptoms of paresthesias and dysesthesias in 
the feet associated with a loss of the ankle reflexes with 
decreased vibration position sense and some decrease in 
pinprick sensation.  The examiner found that this combination 
of symptoms was classic of diabetic peripheral neuropathy.

The veteran's most recent VA examination was conducted in 
June 2003.  He reported numbness, tingling, and shock-like 
sensations in his feet.  He also described experiencing pain, 
decreased balance when walking, but denied any weakness and 
flare-ups.  Upon physical examination, power, tone, and bulk 
were again normal.  His gait was normal, but decreased 
vibration and position sense in both feet was noted.  


Analysis

The veteran's diabetic peripheral neuropathy is rated under 
Diagnostic Code 8524 for impairment of the internal popliteal 
nerve (tibial).  Diagnostic Code 8524 provides for a 10 
percent rating for mild incomplete paralysis of the nerve or 
a 20 percent rating for incomplete paralysis.  The medical 
evidence of record shows that the veteran's diabetic 
peripheral neuropathy of the feet is manifested by some 
decrease in sensation, particularly regarding vibration and 
position sense.  Upon physical examination, the power, tone, 
and bulk of the veteran's feet have been observed as normal, 
and his gait has been consistently normal.  In essence, the 
evidence shows that there is currently no motor impairment of 
either foot.  Therefore, the Board finds that the veteran's 
left and right foot neuropathy most nearly approximates the 
criteria associated with mild incomplete paralysis of the 
foot and a 10 percent disability rating.  The Board has 
considered whether there is any other schedular basis for 
granting either of these claims but has found none.  
Accordingly, each disability merits no more than a 10 percent 
disability rating.

	(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to a compensable rating for bilateral hearing 
loss disability is denied.

Entitlement to an initial disability rating in excess of 10 
percent for diabetic peripheral neuropathy of the right foot 
is denied.

Entitlement to an initial disability rating in excess of 10 
percent for diabetic peripheral neuropathy of the left foot 
is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


